Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00905-CV

                        ABSTRACT & TITLE RESOURCES, INC.,
                                    Appellant

                                              v.

              Robert Y. PETTIT, Benjamin Franklin, and Rafael De La Fuente,
                                      Appellees

                  From the County Court at Law No. 7, Bexar County, Texas
                                  Trial Court No. 361473
                           Honorable Irene Rios, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER that appellees, Robert Y. Pettit, Benjamin Franklin, and Rafael De La Fuente,
recover their costs of this appeal, if any from appellant Abstract & Title Resources, Inc.

       SIGNED February 26, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice